DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 1/07/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of the following references listed that are not in the English language: B2, C1, C2, C4, C5.  It has been placed in the application file, but these references have not been considered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not  detection stage first recited in claim 1; and biasing element first recited in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102/ Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, and 6-10 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Garcia (US 20130114080 A1), or, in the alternative, under 35 U.S.C. 103 as obvious over Garcia in view of AAPA (Applicant Admitted Prior Art).
Regarding claim 1, Garcia teaches an ellipsometry system for measuring any one or more of molecular binding, adsorption and desorption on a substrate, the system (figure 1) comprising: 
(a) a cuvette (figure 1) comprising 
(i) a body within which a cavity is formed and an opening on the body, wherein the cavity extends into the opening through which the substrate (3) is immersed; 
(ii) a window (the location that light enters and leaves as described in paragraph 30, corresponding to where 6 enters and the opposite side of figure 1) formed on each of two oppositely located walls of the body, wherein the windows are aligned to allow light to enter through one of the 
(iii) a channel arrangement enclosed within the body of the cuvette and comprising two non-contiguous portions (1 and 4), wherein one (1) of the two non-contiguous portions guides fluid into the cavity and the other (4) non-contiguous portion guides fluid out of the cavity, wherein the cuvette further comprises a fluid inlet (1 above the coupling in figure 1) and a fluid outlet (4 above the coupling in figure 1) formed on the body, and wherein the fluid inlet and the fluid outlet are in fluid communication with the channel arrangement (figure 1); 
(b) a polarized light source (light source shown as 6 and described in paragraph 30; and as described in paragraph 9, it is an ellipsometry measurement; and as described in paragraph 6, ellipsometry has an incident polarized light source) disposed to provide the light that enters into one of the two windows on the body of the cuvette (at 6; paragraph 30); and 
(c) a detection stage (detector and ellipsometer in paragraph 31) disposed to receive the light that exits through the other of the two windows on the body of the cuvette (the opposite end of 6), wherein the detection stage is configured to measure polarization rotation of the received light, the polarization rotation (ellipsometer in paragraph 31) caused by any one or more of molecular binding, adsorption and desorption occurring on the substrate surface (paragraphs 2, 4, and 37-39).  



    PNG
    media_image1.png
    1015
    778
    media_image1.png
    Greyscale

For the reasons given above, the examiner considers Garcia as anticipating claim 1. In the alternative, if one were to consider Garcia as not teaching the polarized light source and detection stage, then AAPA teaches a similar system comprising a polarized light source and detection stage (figure 4). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Garcia such that it comprises a polarized light source and detection stage in order to implement the desired ellipsometry.

    PNG
    media_image2.png
    769
    503
    media_image2.png
    Greyscale

Regarding claim 3, Garcia teaches the channel arrangement comprises:   (a) an input conduit (1) that is coupled at one end to the fluid inlet and coupled to the cavity at the other end; and (b) an output conduit (4) that is coupled at one end to the fluid outlet and coupled to the cavity at the other end (figure 1).  
regarding claim 4, Garcia teaches the input conduit (1) extends into the cavity by going around a segment of the portion of the substrate (3) immersed in the cavity (it goes around the top portion of the substrate).
Regarding claim 6, Garcia teaches the cuvette further comprises a support structure (2) adapted to hold the substrate (3) with at least a portion immersed in the cavity (figure 1).  
Regarding claim 7, Garcia teaches 7. (Original) The ellipsometry system of claim 6, wherein the support structure has a surface (left half of the holder 2) that receives the substrate and an opposite surface (right half of the holder 2) that faces the input conduit (1) of the channel arrangement (figure 1).  
Regarding claim 8, Garcia teaches the support structure comprises a biasing element (right half of the holder 2) that urges the substrate (3) against the receiving surface (left half of the holder 2) of the support structure.  
Regarding claim 9, Garcia teaches the biasing element (the right half of the holder 2) comprises any one or more of a leaf, a screw and a clip (the right half of the holder is a leaf, half of a clip, and looks like it has a screw). 
For the reasons given above, the examiner considers Garcia as anticipating this claim. Alternatively, Official Notice is taken that it is well known for a substrate holder to comprise a leaf, screw, or clip. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above such that the biasing element includes a leaf, screw, or clip in order to use common and inexpensive components to ensure that the holder can firmly keep the substrate in place while being able to be undone and allow different substrates to be used.
Regarding claim 10, Garcia teaches a pump coupled to the fluid outlet of the body of the cuvette (the pump is directly connected to 1 and therefore also coupled to the fluid outlet 4, since the fluid that goes from the pump to 1 to the cuvette then reaches 4).  
Claim Rejections - 35 USC § 103
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Garcia and AAPA as applied to claim 1 above, and further in view of Kellogg (US 20010001060 A1).
Regarding claim 11, Garcia doesn’t explicitly teach the body of the cuvette further comprises a reagent inlet that extends into the channel arrangement which is in fluid communication with the fluid inlet
Kellogg teaches a reagent inlet that extends into the channel arrangement which is in fluid communication with the fluid inlet (917 is the reagent reservoir; it goes into 926, which then flows through the channel arrangement as described in paragraphs 286-302 and figure 26)

    PNG
    media_image3.png
    1452
    759
    media_image3.png
    Greyscale

It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the body of the cuvette further comprises a reagent inlet that extends into the channel arrangement which is in fluid communication with the fluid inlet in order to be able to precisely control the reactions one is studying by independently controlling . 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Garcia and AAPA as applied to claim 1 above, and further in view of Anthon (US 3401591 A).
Regarding claim 12, Garcia doesn’t explicitly teach the opening, the fluid inlet and the fluid outlet are located on different surfaces of the body of the cuvette.  
Anthon teaches the opening, the fluid inlet and the fluid outlet are located on different surfaces of the body of the cuvette (figure 1; the cuvettes are 12 and 16; the fluid inlets are 30; and the fluid outlets are 36; the opening is the top.  
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the opening, the fluid inlet and the fluid outlet are located on different surfaces of the body of the cuvette in order to be able to control the inflow and outflow of the fluid to the cuvette while still having versatility with respect to the placement of the reservoirs and ensuring that the communication channels do not get confused or in each other’s way.
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record (taken alone or in combination) fails to anticipate or render obvious, “wherein the input conduit comprises two branches, wherein each of the two branches has one end that meets at a common region for coupling to the fluid inlet and the other end is coupled to opposite corners of the cavity,” in combination with the other claimed limitations.
Additional Prior Art
US 20020137052 A1 discloses reagent line (144)

    PNG
    media_image4.png
    493
    761
    media_image4.png
    Greyscale


US 20020182631 A1 reads, “  [0035] Whereas the sample supply is performed in the center of the open sample compartments in case of commercially availabe microtiter plates, it is advantageous for the arrangement according to the invention, due to physical reasons, if the in- and outlets and the corresponding inlet and outlet openings are arranged at the border of the corresponding flow cells, for example at corner points opposite to each other, preferably, however, at the diagonally opposite corner points, as it is shown in one of the examples of break-down-to-praxis. Therefore, the position of the whole array, of e.g. 8.times.12 cells in case of an arrangement of 96 flow cells, is preferably slightly displaced from the position of the cells of a classical microtiter plate with respect to its foot print, thus allowing to address the inlets and/or reservoirs using standard laboratory robots, without the requirement for re-programming. This is achieved with a displacement of 4.5 mm with respect to the two main borders (axes) in case of the 96-well pitch, and, correspondingly, of 2.25 mm, in case of the 
   [0152] Also shown is the inlet 2 respectively the outlet 1 of the adjacent flow cells (in this cross-sectional view). It is preferred that the inlet and the outlet of a flow cell are always located at opposite corner points of the base area of the recess, in case of an essentially rectangular base area for example at the endpoints of the diagonal.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS L PHILLIPS whose telephone number is (571)270-7021.  The examiner can normally be reached on M, W, Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/RUFUS L PHILLIPS/              Examiner, Art Unit 2877